30 N.Y.2d 889 (1972)
In the Matter of Theodore Powell, Appellant,
v.
Board of Higher Education of the City of New York, Respondent.
Court of Appeals of the State of New York.
Argued June 2, 1972.
Decided July 6, 1972.
Joseph S. Rosenthal, Norbert Ruttenberg, Edward Cherney and Michael V. Mermey for appellant.
J. Lee Rankin, Corporation Counsel (Edmund B. Hennefeld and Stanley Buchsbaum of counsel), for respondent.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, BREITEL, JASEN and GIBSON.
Order affirmed, without costs, on the opinion at the Appellate Division.